Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 21-25, 31-34 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11-12, 14-17, 1, 4-9 of U.S. Patent No. (US 10293071 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because The claims claim essentially the same invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-24, 26, 28, 31 and 34 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Pierce (US 7373254 B2).
Regarding claim 21, Pierce discloses an air purification apparatus (fig. 7) (abstract) (col. 23, line 55 to col. 24, line 67) comprising:
a chamber (fig. 7; 3) comprising 
one or more sidewalls (3) forming an inner cross-sectional area extended longitudinally along a longitudinal axis to form an interior volume, each sidewall comprising an inwardly-facing reflective surface (3) (col. 23, line 55 to col. 24, line 67);

a beam redirector (mirror 2) disposed within the interior volume and configured to rotate through a complete revolution about a rotational axis (col. 23, line 55 to col. 24, line 67) such that the beam of collimated light energy is redirected to form a field of collimated light energy extending across substantially an entirety of the cross sectional area of the interior volume and extending longitudinally along the longitudinal axis (col. 23, line 55 to col. 24, line 67)  
(fig. 7; reflected laser beamlets from 1 and mirror 2 spread out (in three dimensions) and are reflected from walls 3 to extend across the cross sectional area and longitudinally in the chamber 3).
     	Regarding claim 22, Pierce discloses that the chamber (3) comprises a first end and a second end configured to allow air to flow through the chamber (fig. 7; 3) through the interior volume from the first end to the second end along the longitudinal axis.
	(col. 23, line 55 to col. 24, line 67)  
(col. 14, lines 37-48) (abstract).
     	Regarding claim 23, Pierce discloses that wherein the collimated light source is a laser (1) (col. 23, line 55 to col. 24, line 67).
     	Regarding claim 24, Pierce discloses that the chamber is cylindrical (fig. 7; 3). 
     	Regarding claim 26, Pierce discloses that the beam redirector (2) comprises at least one of:
an optic element with a surface comprising a reflective material (mirror 2) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48) 

Regarding claim 28, Pierce discloses that the field of collimated light energy (laser 1) has a substantially frustroconical shape (col. 23, line 55 to col. 24, line 67) 

     	Regarding claim 31, Pierce discloses that the field of collimated light energy (from 1, 2, 3) is reflected by the inwardly-facing reflective surface (3) to form one or more reflected energy fields extending longitudinally along the longitudinal axis 
 (fig. 7; reflected laser beamlets from 1 and mirror 2 spread out (three dimensionally) and are reflected from walls 3 to extend across the cross sectional area and longitudinally in the chamber 3) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48).
     	Regarding claim 34, Pierce discloses that the controller (un-illustrated) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48) is configured to provide at least one of the following:



synchronize the energy source (fig. 7, laser 1) with operation of the beam redirector (2) 
(fig. 7 shows synchronized operation of laser beam 1 (solid line) fired onto synchronously rotating mirror 2) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claim(s) 25, 29-30 and 32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pierce (US 7373254 B2) in view of Boodaghians et al. (US 20120051977 A1).
Regarding claim 25, Pierce discloses a beam redirector (2) is disposed within 
But, Pierce fails to disclose that the chamber has an "elbow" shape/design.
Boodaghians discloses an elbow shaped irradiation chamber (see figs. 11a-11b, bent irradiation chamber) [0051].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements of the air purification apparatus, as disclosed by Pierce, with an elbow shaped/designed chamber, as disclosed by Boodaghians to use as a substitution of one known chamber for another to obtain predictable air flow and trapped irradiation results.

Regarding claim 29, Pierce discloses wherein a portion of the reflective surface (3) 
(regarding claim 30) Pierce discloses wherein the reflective surface (3) 
But Pierce fails to disclose regarding claim 29, Pierce discloses wherein a portion of the reflective surface is oriented to be substantially non-parallel with the longitudinal axis and (regarding claim 30) Pierce discloses wherein the reflective surface comprises one or more reflective grooves.
Boodaghians, however, discloses a UV sterilizer (abstract) with 
regarding claim 29, a portion of the reflective surface (figs. 11a-11b, un-labelled inner grooved surface) is oriented to be substantially non-parallel with the longitudinal axis (figs. 11a-11b [0051]   and 
(regarding claim 30) Pierce discloses wherein the reflective surface  comprises one or more reflective grooves (figs. 11a-11b [0051].


Moreover regarding claim 32, Boodaghians discloses comprising an energy abatement device [0050] positioned within the chamber and configured to absorb the energy of the field of collimated light energy
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of Pierce, with the above claimed features, as taught by Boodaghians , to use as a substitution of one known reflective wall configuration for another (i.e., with energy abatement device/absorbing surfaces) to obtain predictable light absorbing results  to mitigate harmful accidental UV exposure to people [0050].

2.	Claim(s) 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pierce (US 7373254 B2) in view of Ruckman et al. (US 20050023478 A1).
Regarding claim 27, Pierce discloses wherein the beam redirector comprises a first optic element with the surface comprising a reflective material (mirror 2) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48), 
     	But Pierce fails to disclose a second optic element with the refractive lens.
    	Ruckman, however, discloses a UV beam redirector comprises a first optic element with the surface comprising a reflective material (710) [0055], and a second optic element with the refractive lens (708) [0055]

[0055].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) to combine/modify the invention of Pierce, with the above claimed beam redirector configuration, as taught by Ruckman, to use as a substitution of one known beam redirector configuration for another (i.e., with a refractive lens configuration) to obtain predictable results of increased irradiation (i.e. of irradiation by a combination of refraction and reflection , [0055]).

2.	Claim(s) 33 and 35-38 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pierce (US 7373254 B2) in view of Berry et al. (US 20060165563 A1).
Regarding claim 33, Pierce discloses a controller (un-illustrated) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48) configured to rotate the beam redirector (2) about the rotational axis at a rotational velocity 
But Pierce fails to disclose (underlined) a controller configured to rotate the beam redirector about the rotational axis at a rotational velocity corresponding to V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy.
Berry, however, discloses a laser beam (40) for irradiating a gas volume (inside of 20); a rotating beam redirector (50, 54) with a controller (70 for motor 52) for controlling the laser and the rotating mirror/reflector (50, 54, 52) in order to control laser irradiation/ensure irradiation of a particle passing through the volume [0036]. 
In regards to claim 33, Pierce as modified by Berry differs from the claimed invention by not showing the stated rotational velocity ranges disclosed (i.e. that the rotational velocity is set correspond to V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements of the air purification apparatus, as disclosed by Pierce, with a controller for controlling the laser and the rotating beam redirector/mirror/reflector in order to control laser irradiation/ensure irradiation of a particle passing through the volume, as taught by Berry, to use by combining prior art elements according to known controller configurations to yield predictable particle irradiation/ air purification results.

Regarding claim 35, Pierce discloses an air purification apparatus (fig. 7) (abstract) (col. 23, line 55 to col. 24, line 67) comprising:
a chamber (fig. 7; 3) comprising  
one or more sidewalls (3) forming an interior volume, the one or more sidewalls comprising one or more surfaces facing inwardly towards the interior volume; and 
a first opening and a second opening (at ends of 3) configured to allow air to flow through the interior volume from the first opening to the second opening along a longitudinal axis (col. 23, line 55 to col. 24, line 67); 
a collimated light source (laser 1) configured to direct a beam of collimated light energy into the interior volume of the chamber (3);
a beam redirector (mirror 2) disposed within the interior volume and configured to rotate through a complete revolution about a rotational axis such that the beam of collimated light energy is redirected to form a field of collimated light energy extending substantially an entirety of a cross sectional area of the interior volume during said revolution (col. 23, line 55 to col. 24, line 67) 
(fig. 7; reflected laser beamlets from 1 and mirror 2 spread out (in 3 dimensions) and are reflected from walls 3 to extend across the cross sectional area and longitudinally in the chamber 3); and   
a controller (un-illustrated, inherent) (col. 14, lines 37-48) (col. 23, line 55 to col. 24, line 67) configured to rotate the beam redirector (2) about the rotational axis (of 2) at a rotational velocity 
But Pierce fails to disclose (underlined) a controller configured to rotate the beam redirector about the rotational axis at a rotational velocity corresponding to at least V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy.
Berry, however, discloses a laser beam (40) for irradiating a gas volume (inside of 20); a rotating beam redirector (50, 54) with a controller (70 for motor 52) for controlling the laser and the rotating mirror/reflector (50, 54, 52) in order to control laser irradiation/ensure irradiation of a particle passing through the volume [0036]. 
In regards to claim 35, Pierce as modified by Berry differs from the claimed invention by not showing the stated rotational velocity ranges disclosed (i.e. that the rotational velocity is set to corresponding to at least V/W, wherein V is the linear velocity of a particle within the chamber along the longitudinal axis, and W is the width of the beam of collimated light energy). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 36, Pierce discloses that the field of collimated light energy (from laser 1) comprises a plurality of coplanar reflected beams (fig. 7, a subset of the reflected beamlets from mirror 2 will be coplanar).
Regarding claim 37, Pierce discloses that the field of collimated light energy (from 1, 2, 3) is reflected by the inwardly-facing reflective surface (3) to form one or more reflected energy fields extending longitudinally along the longitudinal axis 
 (fig. 7; reflected laser beamlets from 1 and mirror 2 spread out and are reflected from walls 3 to extend across the cross sectional area and longitudinally in the chamber 3) (col. 23, line 55 to col. 24, line 67) (col. 14, lines 37-48).
     	Regarding claim 38, Pierce discloses that wherein the collimated light source is a laser (1) (col. 23, line 55 to col. 24, line 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881